EXHIBIT 10.16
(ST. ANN BAUXITE LOGO) [g17580g1758001.gif]
Confidential
February 14, 2006
Dr. Carlton Davis
Cabinet Secretary Jamaica House
Hope Road
Kingston 10
Jamaica

Re: St Ann Bauxite Limited (“SABL”)

Dear Dr. Davis:

We agree to the proposed revision of Section 5.02 of the Establishment Agreement
that was emailed to us by Sonia Mitchell on February 7, 2006 that maintains the
$[***]/DMT transfer price through December 31, 2008 on condition that SABL
maintains the agreed capital expenditure threshold. We have trust that without
the need to make it explicit, SABL and the Government would certainly confer on
an appropriate adjustment to this schedule should there be any unforeseen change
in business conditions. We greatly appreciate the consideration shown SABL by
you and your colleagues and look forward to a successful future for SABL in
partnership with Jamaica.
Very truly yours
St. Ann Bauxite Limited
Parviz Farsangi
President

Cc:   Dr. Vincent Lawrence
Chairman
Jamaican Bauxite Mining Ltd
36 Trafalgar Road
Kingston 10
Jamaica

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Attachment
     5.02 Sales Revenue
     (b) For purposes of clause (ii) Section 5.02(a) above, the parties have
agreed that the Market Price for sales of bauxite from and after January 1, 2006
through December 31, 2008 is US $[***] per dry DMT subject to St. Ann Bauxite
spending cumulative capital expenditures of up to $[***] during the three-year
period, January 1, 2006 through December 31, 2008 as follows: $[***] by
December 31, 2006, $[***] by December 31, 2007 and $[***] by December 31, 2008
(the cumulative amount required to have been expended by the end of each
calendar year being the “Capital Expenditure Threshold” for such calendar year).
Starting no later than July 1, 2008, the parties will negotiate in good faith to
agree on the applicable Market Price for the period after December 31, 2008. If
ninety (90) days after commencement of any such negotiations the parties are
unable to agree on an applicable price, they will jointly appoint an independent
expert to determine the price, based on the parties’ respective proposals. In
the absence of agreement as to an independent expert, either party may request
that such expert be appointed by the President for the time being of the
International Chamber of Commerce. Until the Market Price for periods after
December 31, 2008 is determined in accordance with the foregoing, and in each of
the calendar years 2006, 2007 and 2008 if St. Ann Bauxite does not meet the
Capital Expenditure Threshold for such calendar year, such Market Price shall be
deemed to be US $[***] per dry MT escalated or reduced by the percentage that an
increase or decrease has occurred in the U.S. Department of Labor Bureau of
Labor Statistics U.S. Producers Price Index for Commodities (“Index”) for the
average of monthly Indices of the calendar year in which shipments for bauxite
are made, as compared to the average of the monthly Indices which were in effect
for the calendar year 2004.
     8.04 Consultation on Extension of Fiscal Regime.
The provisions of Articles V, VI, VII and VIII shall become effective as of the
Effective Date and shall govern the period from the Effective Date through
December 31, 2008. Starting not later than July 2008 and during succeeding
months, the Government and St. Ann Bauxite will have further discussions with a
view to establishing an appropriate fiscal regime for such period or periods
commencing January 1, 2009 as may be agreed upon by the parties, the provisions
of Articles V, VI, VII and VIII, as same may be amended from time to time by
agreement between the parties, shall be extended unless and until the parties
shall have reached agreement on such a fiscal regime.

-2-